 1   Keith A. Custis                             Rachael E. Meny - #178514
       kcustis@custislawpc.com                     rmeny@keker.com
 2   CUSTIS LAW, P.C.                            R. James Slaughter - #192813
 3   1875 Century Park East, Suite 700             rslaughter@keker.com
     Los Angeles, California 90067               KEKER VAN NEST & PETERS LLP
 4   (213) 863-4276                              633 Battery Street
                                                 San Francisco, California 94111-1809
 5   Ashley Keller (pro hac vice)                (415) 391-5400
       ack@kellerlenkner.com
 6   Travis Lenkner (pro hac vice)               Attorneys for Respondent
 7     tdl@kellerlenkner.com
     Tom Kayes (pro hac vice)
 8     tk@kellerlenkner.com
     KELLER LENKNER LLC
 9   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
10
     (312) 741-5220
11
     Warren Postman (pro hac vice)
12     wdp@kellerlenkner.com
     KELLER LENKNER LLC
13   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
14
     (202) 749-8334
15
     Attorneys for Petitioners
16
17

18                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
19
                                     SAN FRANCISCO DIVISION
20
     VICTORIA ABARCA, et al.,                      No. 3:18-cv-07502-EDL
21
                           Petitioners,            STIPULATION AND ___________
                                                                        [PROPOSED]
22                                                 ORDER RE PETITION AND
23          v.                                     MOTION TO COMPEL
                                                   ARBITRATION
24   LYFT, INC.,                                   AS MODIFIED
                                                   Judge: Elizabeth D. Laporte
25                         Respondent.
26

27

28
                                                      STIPULATION AND [PROPOSED] ORDER RE
                                                           PETITION AND MOTION TO COMPEL
                                                                   CASE NO. 3:18-CV-7502-EDL
 1          WHEREAS, Petitioners filed their Petition for Order Compelling Arbitration on December

 2   13, 2018 (Dkt. 1) and simultaneously filed a Motion to Compel Arbitration (Dkt. 5);

 3          WHEREAS, Petitioners served Respondent with both the Petition and Motion on December

 4   14, 2018 (Dkt. 28);

 5          WHEREAS, counsel for Respondents have not appeared until today (December 21, 2018);

 6          WHEREAS, counsel for Petitioners and counsel for Respondent have met and conferred

 7   and have agreed to modify the deadline for responding to the Petition and the deadlines related to

 8   the Motion to Compel;

 9          THEREFORE, the parties, subject to the Court’s approval, stipulate to change the current

10   schedule for the above-referenced Petition and Motion to the following:

11

12                 Event                      Current Deadline                  [Proposed] Deadline

13      Respondent’s Opposition to            December 27, 2018                   January 25, 2019
       Motion to Compel Arbitration
14
           Petitioners’ Reply to
15      Respondent’s Opposition to             January 3, 2019                    February 6, 2019
       Motion to Compel Arbitration
16
        Respondent’s Response to
17     Petition for Order Compelling           January 4, 2019                     March 4, 2019
                 Arbitration
18
                                                                                February 21, 2019,
19     Motion to Compel Arbitration            January 22, 2019             or as soon thereafter as the
                 Hearing
                                                                              Court may be available
20
21

22          The parties further stipulate that the filing of this stipulation does not waive, and is without
23   prejudice to, any party’s rights with respect to the Petition or Motion.
24

25

26

27

28
                                                      2        STIPULATION AND [PROPOSED] ORDER RE
                                                                    PETITION AND MOTION TO COMPEL
                                                                            CASE NO. 3:18-CV-7502-EDL
 1   DATED: December 21, 2018 So Stipulated.
 2                                         /s/ Travis Lenkner__________________
 3                                         Travis Lenkner (pro hac vice)
                                             tdl@kellerlenkner.com
 4                                         KELLER LENKNER LLC
                                           Attorney for Petitioners
 5
     DATED: December 21, 2018 So Stipulated.
 6
 7
                                           /s/ Rachel E. Meny____________________
 8                                         Rachael E. Meny - #1785141
                                             rmeny@keker.com
 9                                         KEKER VAN NEST & PETERS LLP
                                           Attorney for Respondent
10

11

12

13

14

15

16
17

18

19
20
21

22

23

24

25

26

27
              1TravisLenkner, the filer of this document, hereby attests that he obtained the concurrence
28   of the other signatory, Rachael E. Meny, prior to its filing.
                                                              STIPULATION AND [PROPOSED] ORDER RE
                                                                   PETITION AND MOTION TO COMPEL            D
                                                                           CASE NO. 3:18-CV-7502-EDL
     61489912.3
                                           MODIFIED
                                          ___________
 1                                        [PROPOSED] ORDER
 2          Pursuant to the stipulation submitted by the parties, IT IS SO ORDERED that the following
 3
     schedule will govern Respondent’s response to the Petition for Order Compelling Arbitration
 4
     (Dkt. 1) and Motion to Compel Arbitration (Dkt. 5):
 5

 6                               Event                          [Proposed] Deadline

 7                   Respondent’s Opposition to                   January 25, 2019
                    Motion to Compel Arbitration
 8
                        Petitioners’ Reply to
 9                   Respondent’s Opposition to                   February 6, 2019
                    Motion to Compel Arbitration
10
                  Respondent’s Response to Petition                March 4, 2019
11                for Order Compelling Arbitration

12                                                                February 21, 2019,
                    Motion to Compel Arbitration          or as soon thereafter as the Court
13                            Hearing                              may be available
14

15          The parties’ stipulation to the above schedule does not waive, and is without prejudice to,
16   any party’s rights with respect to the Petition (Dkt. 1) or Motion (Dkt. 5).
17

18

19   Dated: December ___,
                     26 2018.                      SO ORDERED.
20
21
                                                   __________________________________
22                                                 Hon. Elizabeth D. Laporte
                                                   United States Magistrate Judge
23

24

25

26

27

28
                                                      4        STIPULATION AND [PROPOSED] ORDER RE
                                                                    PETITION AND MOTION TO COMPEL
                                                                            CASE NO. 3:18-CV-7502-EDL
